Citation Nr: 0828844	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-32 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
disabling for degenerative joint disease (DJD) and 
degenerative disc disease (DDD) of the lumbar spine.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Appeals Management 
Center-Resource Unit in Bay Pines, Florida, which granted the 
claim on appeal and assigned a 10 percent rating effective 
March 16, 1999.  The appeal was subsequently transferred 
Regional Office (RO) in Muskogee, Oklahoma.  

In an October 2007 statement, the veteran requested a travel 
board hearing.  In a letter to VA dated in November 2007, the 
veteran withdrew his request for a personal hearing.  
38 C.F.R. § 20.704(e).  

In a December 2007 decision, the Board denied an evaluation 
in excess of 10 percent disabling for the claim on appeal.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court) and in an Order dated 
in April 2008, the Court ordered that the motion for remand 
be granted and remanded the Board's decision for proceedings 
consistent with the Joint Motion for Remand (Joint Motion) 
filed in this case.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's DDD and DJD of the lumbar spine is not 
productive of muscle spasm on extreme forward bending or loss 
of unilateral lateral spine motion in a standing position.

3.  The veteran's DDD of the lumbar spine is not productive 
of moderate intervertebral disc syndrome with recurring 
attacks.

4.  The veteran's DDD and DJD of the lumbar spine is not 
productive of moderate limitation of motion.

5.  The veteran's DDD and DJD of the lumbosacral spine is not 
productive of incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
DDD and DJD of the lumbar spine have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Codes 5235-5243, 5292, 5293, 5295 (2001-2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37.  

Nevertheless, in this case, the veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for DJD and DDD of the lumbar spine.  In this 
regard, once service connection is granted and an initial 
disability rating and effective date have been assigned, the 
claim is substantiated, and additional 5103(a) notice is not 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-
491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, 
because the notice that was provided to the veteran in June 
2001 before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA medical records and all 
relevant private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim for 
an increased rating.  The veteran was also afforded VA 
examination in August 2004 and February 2007 in connection 
with his claim.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them a statement of the case (SOC) and supplemental 
statement of the case (SSOC), which informed them of the laws 
and regulations relevant to the veteran's claim.  

The Board also notes the veteran was given the opportunity to 
submit additional argument or evidence following the April 
2008 Joint Motion.  However, in July 2008 letter, the veteran 
responded that he did not have anything else to submit and 
desired that the Board proceed immediately with 
readjudication of his appeal.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The veteran is currently assigned a 10 percent disability 
evaluation for his service-connected DJD and DDD of the 
lumbar spine pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5242.  The Board notes that during the pendency of this 
appeal, VA issued new schedular criteria for rating 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which became effective September 23, 
2002.  VA subsequently amended the rating schedule again for 
evaluating disabilities of the spine, contained in 38 C.F.R. 
§ 4.71a, which became effective on September 26, 2003.  The 
new criteria for evaluating service-connected spine 
disabilities are codified at newly designated 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 through 5243.  However, the 
Board notes that consideration under the revised schedular 
criteria should not be undertaken before such criteria became 
effective.  The effective date rule contained in 38 U.S.C.A. 
§ 5110(g) prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  That is, for any date prior to September 
23, 2002 and September 26, 2003, neither the RO nor the Board 
could apply the revised rating schedule.

The veteran was notified of these regulation changes in the 
September 2006 SOC.  Thus, the Board's decision to proceed in 
adjudicating this claim does not, therefore, prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).

Prior to September 26, 2003, Diagnostic Code 5295, a 10 
percent disability evaluation is assigned for a lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
disability evaluation is contemplated for a lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.

Further, prior to September 26, 2003, Diagnostic Code 5292 
provided for ratings based on limitation of motion of the 
lumbar spine.  When such limitation of motion is slight, a 10 
percent rating is warranted.  When limitation of motion is 
moderate, a 20 percent rating is warranted.

Prior to September 23, 2002, Diagnostic Code 5293, a 10 
percent disability evaluation is contemplated for mild 
intervertebral disc syndrome.  A 20 percent disability is 
warranted for moderate intervertebral disc disease with 
recurring attacks. 

In addition, as previously noted, the rating criteria for 
Intervertebral Disc Syndrome were revised effective September 
23, 2002.  Under the revisions to Diagnostic Code (DC) 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  A 10 percent disability 
evaluation was assigned for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent disability 
evaluation was contemplated for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  See Amendment to Part 
4, Schedule for Rating Disabilities, Effective September 23, 
2002; See 67 Fed. Reg. 54345-54349 (August 22, 2002). 

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id. Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. Note (3).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine and a Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. 
Reg. 166, 51454-51458 (August 27, 2003).  Diagnostic Code 
5242 also notes that degenerative arthritis of the spine 
should be evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine or under Diagnostic Code 
5003.

Diagnostic Code 5003 states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Code 5242 
(degenerative arthritis of the spine) and the General Rating 
Formula for Diseases and Injuries of the Spine.  When there 
is arthritis with at least some limitation of motion, but to 
a degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and a 20 percent evaluation is authorized if 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The veteran is already assigned a 10 
percent disability evaluation for his service-connected spine 
disability, and the medical evidence of record does not 
demonstrate that involvement of 2 or more major joints or 2 
or more minor joint groups.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent disability evaluation is assigned when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability evaluation is 
warranted when there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the of the thoracolumbar spine not greater than 120 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2007).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motions for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2007).  See also 38 C.F.R. § 4.71a, Plate V (2007).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.

In considering the evidence of record under Diagnostic Code 
5295, the Board concludes that the veteran is not entitled to 
an increased evaluation for his DJD and DDD of the lumbar 
spine.  The medical evidence of record does not show the 
veteran to have lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  In fact, the August 2004 
VA examiner indicated that that the veteran's spine seemed 
normal, his posture and gait were within normal limits, the 
position of his head was symmetrical, and the curvature of 
the spine was normal.  The Board does observe that a March 
1998 VA x-ray showed disc space narrowing at L5-S1 and a June 
2006 MRI showed DDD of L4-L5 and L5-S1.  The August 2004 VA 
examination found the veteran to have flexion limited to 65 
degrees due to pain and because the veteran was noted to have 
a big belly, 20 degrees of right and left lateral flexion, 
and 20 degrees of extension.  The veteran walked unaided.  
Significantly, although there was objective evidence of 
painful motion, there was no spasm or weakness.  Similarly, 
the February 2007 examiner indicated that the veteran had 
flexion of 65 degrees, extension to 10 degrees, 20 degrees 
left and right lateral flexion, and 25 degrees of left and 
right lateral rotation.  Again, there was no muscle spasm.  
The Board acknowledges that VA treatment entry dated in March 
2001 and a private record from W.C.C. dated in July 2004 
reflected that the veteran had recurrent muscle spasms.  
However, there was no objective evidence of such during the 
VA examinations, nor did the veteran complain of such during 
either examination.  Therefore, the medical evidence of 
record has not shown the veteran to have had lumbosacral 
strain with muscle spasm on extreme forward bending or loss 
of lateral spine motion in the standing position.  As such, 
the Board finds that the veteran has not met the criteria for 
an increased evaluation for his service-connected lumbar 
spine under Diagnostic Code 5295.

When the evidence in this case is considered under the 
schedular criteria of Diagnostic Code 5292, the Board finds 
that the evidence of record does not establish entitlement to 
an increased evaluation for the veteran's DDD and DJD of the 
lumbar spine.  The medical evidence of record, as reported 
above, does not show the veteran to have moderate limitation 
of motion of the lumbar spine.  The Board notes that, as of 
2002, there was no specific measure of the range of motion of 
the lumbar spine included in the regulations used to evaluate 
disabilities of the spine.  However, range of motion 
measurements were added with the September 2003 change in 
regulations.  See Plate V, 38 C.F.R. § 4.71a.  Although the 
substantive change in regulations from September 2003 cannot 
be used to evaluate the veteran's level of disability prior 
to the change, the range of motion measurements from Plate V 
are instructive in understanding the given range of motion 
measurements and how they relate to the terms used in the 
earlier rating criteria-"slight" or "moderate."  In regards 
to the thoracolumbar spine, a full range of motion for 
forward flexion is 90 degrees, backward extension is to 30 
degrees, left and right lateral flexion is to 30 degrees, and 
left and right rotation is to 30 degrees.  See 38 C.F.R. § 
4.71a, Plate V.  

The veteran's limitation of motion findings, specifically 
those reflected during his August 2004 and February 2007 VA 
examinations, do not reflect moderate limitation of motion of 
the lumbar spine.  As previously noted, the August 2004 VA 
examination found the veteran to have flexion limited to 65 
degrees due to pain and because the veteran was noted to have 
a big belly, 20 degrees of right and left lateral flexion, 
and 20 degrees of extension.  Similarly, the February 2007 
examination found flexion of 65 degrees, extension to 10 
degrees, 20 degrees left and right lateral flexion, and 25 
degrees of left and right lateral rotation.  The Board 
concludes that these range of motion findings are congruent 
with slight limitation of motion.  Although as indicated 
above the word "moderate" is not defined in VA regulations, 
"moderate" is generally defined as "of average or medium 
quality, amount, scope, range, etc."  See Webster's New World 
Dictionary, Third College Edition (1988), 871.  The August 
2004 findings represent two-thirds of the normal range of 
motion, which is well beyond the medium in scope or range.  
See 38 C.F.R. § 4.71a, Plate V.  Further, although in 
February 2007 the veteran had extension limited to 10 
degrees, the other findings (flexion, lateral flexion, and 
rotation) again represented at least two-thirds of the normal 
range of motion.  Moreover, the Board finds it significant 
that the veteran reported no effects on his activities of his 
daily living due to his back except with increased walking.  
As such, when the veteran's limitation of motion findings are 
considered as a whole in relation to his overall disability 
picture, the medical evidence of record has not demonstrated 
that the veteran has moderate limitation of motion of lumbar 
spine.  Therefore, the Board finds that the veteran has not 
met the criteria for an increased evaluation under Diagnostic 
Code 5292.

In considering the evidence of record under the schedular 
criteria pertaining to Diagnostic Code 5293 in effect prior 
to September 23, 2002, as set forth above, the Board finds 
that the evidence of record does not establish entitlement to 
an increased evaluation for the veteran's service-connected 
lumbar spine.  Although the veteran reported occasional pain 
going down his right leg and down the left side of his 
abdomen during his VA examinations, the medical evidence of 
record, as a whole, does not show the veteran to have had 
moderate intervertebral disc syndrome with recurring attacks.  
In fact, the August 2004 examiners indicated that the 
veteran's sensations were intact bilaterally, deep tendon 
reflexes were 2 + and equal bilaterally and muscle strength 
was 5/5 in the left and 4/5 in the right lower extremity but 
there was no gross neurological defect.  During the February 
2007 VA examination, the veteran had normal pinprick, normal 
strength in the lower extremities, negative foot-drop 
bilaterally, and normal motor skills except he could not heel 
or toe-walk.  There was no muscle atrophy.  The veteran did 
not report any numbness or bladder or bowel complaints.  In 
fact, the veteran reported no effects of this condition on 
his activities of daily living except with increased walking.  
The veteran reported no periods of prolonged incapacitation 
during either examination.  As such, the medical evidence of 
record does not show the veteran to have met the criteria for 
an increased evaluation under Diagnostic Code 5293.

In considering the evidence of record under the revised 
rating criteria of Diagnostic Code 5293 effective September 
23, 2002, the Board finds that the veteran is not entitled to 
an increased evaluation in excess of 10 percent for his 
service-connected lumbar spine.  The evidence of record does 
not reveal incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  As 
previously noted, an incapacitating episode is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note 1.  The Board observes that there are no 
treatment records associated with the claims file indicating 
that the veteran was prescribed bed rest by any physician.  
Therefore, the Board finds that the veteran is not entitled 
to an increased evaluation under the rating criteria in 
effect as of September 23, 2002.

When the evidence of record is considered under the revised 
rating schedule that became effective on September 26, 2003, 
the Board also finds that an increased evaluation is not 
warranted for the veteran's service-connected lumbar spine.  
As previously discussed, the veteran does not have 
incapacitating episodes with a total duration of at least two 
weeks but less than four weeks during the past 12 months.  
Further, forward flexion of the thoracolumbar spine has not 
been shown to be greater than 30 degrees but not greater than 
60 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
Therefore, the Board finds that the veteran is not entitled 
to an increased evaluation for his service-connected lumbar 
spine under the revised rating criteria.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffers from a separate neurological disability 
distinct from his degenerative disc disease of the lumbar 
spine.  The medical evidence of record does not identify any 
separate neurological findings or disability not already 
contemplated under the discussed pertinent criteria.  In 
fact, as discussed above, the evidence of record shows that 
the veteran's degenerative disc disease is not productive of 
bladder or bowel dysfunction, and his deep tendon reflexes 
are normal.  Moreover, the August 2004 VA examiner noted that 
veteran's sensations were intact bilaterally and there was no 
gross neurological defect.  Therefore, the Board concludes 
that the veteran does not suffer from additional neurological 
deficiency so as to warrant a separate disability rating 
under the diagnostic codes pertinent to rating neurological 
disorders.  See Bierman v. Brown, 6 Vet. App. 125, 129-132 
(1994).

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's back disability is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions, especially during flare-ups.  However, the effect 
of the pain in the veteran's back is contemplated in the 
currently assigned 10 percent disability evaluation.  Indeed, 
both of the VA examination range of motion findings 
contemplated pain on movement.  Importantly, the August 2004 
VA examination noted that repetitive use did not cause an 
increase in pain, fatigue, weakness, or lack of endurance.  
The veteran stated that he could walk for thirty minutes 
without any problems, was not unsteady, and did not have a 
history of falls.  The veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's DDD and DJD of the lumbar spine.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected DDD and DJD 
of the lumbar spine has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  The Board does 
observe that in his October 2006 substantive appeal, the 
veteran has reported taking early retirement in 1998; 
however, the medical evidence of record does not show that 
his service-connected back disability has interfered with 
employment beyond the regular schedular criteria nor that his 
service-connected back rendered him unemployable.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected DDD and DJD of the lumbar spine 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).







ORDER

Entitlement to an initial evaluation in excess of 10 percent 
disabling for DJD and DDD of the lumbar spine is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


